DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Representative Richard LaCava on 4/11/2022.
The application has been amended as follows: 
11. (currently amended) The multilayer ceramic capacitor according to claim 10

The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic capacitor comprising: a ceramic body including a stack of a plurality of dielectric layers and a plurality of internal electrodes and having a first major surface and a second major surface opposite to each other in a layer stacking direction, a first side surface and a second side surface opposite to each other in a widthwise direction orthogonal to the layer stacking direction, and a first end surface and a second end surface opposite to each other in a lengthwise direction orthogonal to the layer stacking direction and the widthwise direction; a first external electrode on the first end surface of the ceramic body and electrically connected to a first set of the plurality of internal electrodes; and a second external electrode on the second end surface of the ceramic body and electrically connected to a second set of the plurality of internal electrodes, wherein the dielectric layer includes a plurality of dielectric grains including Ca, Zr, Ti and a rare earth element, P is present between the plurality of dielectric grains, and where at least a portion of the rare earth element is in a solid solution in the dielectric grains.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the dielectric layer includes a plurality of dielectric grains including Ca, Zr, Ti and a rare earth element, P is present between the plurality of dielectric grains, and where at least a portion of the rare earth element is in a solid solution in the dielectric grains” in combination with the other claim limitations. 
Cited Prior Art
Chazono et al (US 2001/0036054) teaches relevant art in [0052].
YAMAZAKI et al (US 2010/0014214) teaches relevant art in Fig. 1A-1B.
Yamazaki et al (US 2010/0067171) teaches relevant art in Fig. 1.
Sasabayashi et al (US 2010/0165541) teaches relevant art in Table 7.
Nakamura et al (US 2010/0214717) teaches relevant art in [0011].
SHIMADA (US 2017/0178812) teaches relevant art in Table 1-2.
TAKANO et al (US 2019/0237256) teaches relevant art in Table 1.
CHUN et al (US 2020/0161048) teaches relevant art in Fig. 3-10.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848